DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 5, 9 and 21-22 are objected to because of the following informalities:  
Claim 1, ln. 4 should read ---[[a]] the base plate including---
Claim 1, ln. 18 should read ---indication of the leakage of output---
Claim 5, ln. 11 should read ---second sensor point openings exposing---
Claim 9, ln. 3 should read ---and the leakage of output has---
Claim 21, ln. 2-3 should read ---indication of the leakage of output---
Claim 22, ln. 9-10 should read ---[[each of the plurality of sensor point openings,]] each of the plurality of sensor point openings exposes---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the skin surface" in ln. 7. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-21 are also rejected due to dependency on claim 1. 
Claim 21 recites the limitation "the one or more sensing zones" in ln. 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the skin surface" in ln. 5. There is insufficient antecedent basis for this limitation in the claim.
	Claims 23-25 are also rejected due to dependency on claim 22. 
Claim 26 recites the limitation "the skin surface" in ln. 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millot et al. (US Pat. No.: 6,171,289 B1).
	Regarding claim 26, Millot discloses (fig. 1-4) a base plate (ostomy seal 5) for a medical system (device 1), the base plate comprising:
	A first adhesive layer (adhesive composition 11) having a distal surface, a proximal surface and a first plurality of openings (col. 3, ln. 48-49 see openings where electrodes 17, 18 are present), the proximal surface configured for attachment of the base plate to a skin surface of a user (see fig. 1-3), and
	An electrode assembly (electrodes 17, 18) disposed on the distal surface of the first adhesive layer (see fig. 3), the electrode assembly including:
	A plurality of electrodes (electrodes 17, 18), and
	A masking element (flexible support sheet 13) between the plurality of electrodes and the first adhesive layer (see fig. 3), the masking element having a second plurality of openings aligned with the first plurality of openings of the first adhesive layer (see fig. 3, col. 3, ln. 45-50), each of the aligned first and second plurality of openings exposes a portion of one of the plurality of electrodes to define one of a plurality of sensor points (see fig. 3, col. 3, ln. 48-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14-15, 17-18 and 21-25 is rejected under 35 U.S.C. 103 as being unpatentable over Millot et al. (US Pat. No.: 6,171,289 B1).
	Regarding claim 1, Millot discloses (fig. 1-4) a medical system (device 1) configured to detect indication of a leakage output between a base plate (ostomy seal 5) of the medical system and a surface of a subject (abstract), the medical system comprising:
	The base plate including:

	An electrode assembly (electrodes 17, 18) disposed on the distal surface of the first adhesive layer (see fig. 3), the electrode assembly including:
	A plurality of electrodes (electrodes 17, 18), and
	A masking element (flexible support sheet 13) between the plurality of electrodes and the first adhesive layer (see fig. 3), the masking element having a second plurality of openings aligned with the first plurality of openings of the first adhesive layer (see fig. 3, col. 3, ln. 45-50) to form a plurality of sensor point openings (see fig. 3), each of the plurality of sensor point openings exposes a portion of one of the plurality of electrodes to define one of a plurality of sensor points (col. 3, ln. 48-49); and
	A monitor device (electronic circuit 19) coupled to the plurality of electrodes of the base plate (col. 3, ln. 56-58). 
	Millot fails to disclose that the monitor device being configured to (i) measure one or more resistances between the plurality of electrodes and (ii) detect the indication of a leakage of output based on the measured one or more resistances. 
	However, Millot discloses that the monitor is configured to (i) measure one or more conductivities between the plurality of electrodes (col. 3, ln. 56-60) and (ii) detect the indication of leakage based on the measured one or more conductivities (col. 2, ln. 37-46, col. 4, ln. 2-25).

	Regarding claim 2, Millot discloses (fig. 1-4) a first leakage electrode and a second leakage electrode of the plurality of electrodes (see electrode set 18 comprises a first and second leakage electrode) are configured to short-circuit through the leakage of output when the leakage of output connects the first and second leakage electrodes at a first sensor point and a second sensor point of the plurality of sensor points (see track 15, leakage of output increases conductivity of adhesive composition 11 col. 4, ln. 13-16 which would connect first and second leakage electrodes), one of the plurality of sensor point openings exposing a portion of the first leakage electrode at the first sensor point (see fig. 2-3), and another of the plurality of sensor point openings exposing a portion of the second leakage electrode at the second sensor point (see fig. 2-3).
	Regarding claim 3, as discussed above with respect to claim 1, Millot can be modified such that the monitoring device measures one or more resistances. Thus the 
	Regarding claim 4, Millot discloses wherein the base plate comprises one or more sensing zones including a first sensing zone (see series of electrodes 18) and a second sensing zone (see series of electrodes 17), each of the one or more zones includes at least sensing parts of two of the plurality of electrodes (see figs. 2-3).
	Regarding claim 5, Millot discloses (annotated fig. 2) wherein the base plate comprises one or more sensing zones including a first sensing zone (see rectangle zone, annotated fig. 2) and a second sensing zone (see circled zone, annotated fig. 2), each of the one or more sensing zones includes at least sensing parts of two of the plurality of electrodes (see annotated fig. 2), wherein the plurality of sensor point openings comprises a plurality of primary sensor point openings in the first sensing zone (see location of electrodes in first sensing zone) and a plurality of secondary sensor point openings in the second sensing zone (see location of electrodes in second sensing zone), and the plurality of primary sensor point openings comprises one or more primary first sensor point opening exposing a portion of a first leakage electrode of the plurality of electrodes (see annotated fig. 2), the plurality of primary sensor point openings comprises one or more primary second sensor point openings exposing a portion of a second leakage electrode of the plurality of electrodes (see annotated fig. 

    PNG
    media_image1.png
    738
    972
    media_image1.png
    Greyscale

Millot Annotated Fig. 2

	Regarding claim 6, Millot discloses (fig. 1-4) wherein at least some of the one or more sensing zones are distributed radially from a stomal opening (through-passage 8) of the base plate (see fig. 2).
	Regarding claim 7, Millot discloses (fig. 1-4) wherein the first sensing zone is 
	Regarding claim 8, Millot discloses (fig. 1-4) wherein the first sensing zone is arranged in a first radial space from a center point of a stomal opening of the base plate and the second sensing zone is arranged in a second radial space from the center point (see fig. 2, col. 3, ln. 39-45). 
	Regarding claim 9, Millot discloses (fig. 1-4) wherein the first adhesive layer has a first electrical conductivity (col. 4, ln. 2-7), the masking element has a second electrical conductivity (col. 3, ln. 33-35), and the output has a third electrical conductivity (col. 4, ln. 7-12), wherein the second electrical activity being lower than the first electrical conductivity (masking element does not conduct electricity col. 3, ln. 33-35 while first electrical conductivity is extremely low col. 4, ln. 2-7), and the third electrical conductivity being higher than the first electrical conductivity (col. 4, ln. 7-12).
	Regarding claim 10, Millot discloses wherein the masking element comprises at least one of polymeric (polyvinyl col. 5, ln. 13). 
	Regarding claim 11, Millot discloses wherein the plurality of electrodes comprises at least one of metallic (col. 3, ln. 50-51), ceramic, polymeric, and carbonaceous materials.  
	Regarding claim 14, Millot discloses (fig. 1-4) wherein the base plate further comprises a second adhesive layer (adhesive composition 12) coupled distally to the first adhesive layer and the electrode assembly (see fig. 3). 
	Regarding claim 15, Millot discloses wherein the second adhesive layer is at 
	Regarding claim 17, Millot discloses (fig. 1-4) wherein the base plate further comprises a first intermediate element between the first adhesive layer and a plurality of connection parts (connections 25-26) of the plurality of electrodes (portion of sheet 13 is between first adhesive layer and plurality of connection parts, see fig. 2-4, col. 3, ln. 56-60).
	Regarding claim 18, Millot discloses wherein the first intermediate element is less electrically conductive than the first adhesive layer (first intermediate element comprised of flexible support sheet 13 which does not conduct electricity col. 3, ln. 33-35 and adhesive layer is electrically conductive col. 4, ln. 2-6).
	Regarding claim 21, Millot discloses (fig. 4) wherein the monitor device is configured to generate a leakage signal when the indication of leaking of output is detected in at least one of the one or more sensing zones (col. 4, ln. 46-59).
	Regarding claim 22, Millot discloses (fig. 1-4) a method of detecting indication of a leakage of output between a base plate (ostomy seal 5) of a medical system (device 1) and a surface of a subject (abstract), the medical system including the base plate and a monitor device (electronic circuit 19), the base plate comprising
A first adhesive layer (adhesive composition 11) having a distal surface, a proximal surface and a first plurality of openings (col. 3, ln. 48-49 see openings where electrodes 17, 18 are present), the proximal surface configured for attachment of the base plate to a skin surface of a user (see 
An electrode assembly comprising a plurality of electrodes (17,18) and a masking element (flexible support sheet 13) between the plurality of electrodes and the first adhesive layer (see fig. 3), the masking element having a second plurality of openings aligned with the first plurality of openings of the first adhesive layer (see fig. 3, col. 3, ln. 45-50) to form a plurality of sensor point openings (see fig. 3), each of the plurality of sensor point openings exposes a portion of one of the plurality of electrodes to define one of a plurality of sensor points (col. 3, ln. 48-49), the monitor device electrically coupled to the plurality of electrodes of the base plate (col. 3, ln. 56-58).
	Millot fails to disclose measuring, via the plurality of electrodes, one or more resistances, each of the one or more resistances measured between two of the plurality of electrodes; and detecting the indication of leakage of output based on the measured one or more resistances. 
	However, Millot discloses measuring, via the plurality of electrodes, one or more conductivities, each of the one or more conductivites measured between two of the plurality of electrodes (col. 3, ln. 56-60); and detecting the indication of leakage of output based on the measured one or more conductivities (col. 2, ln. 37-46, col. 4, ln. 2-25). 
	Conductivity and resistance are inversely related and the monitor of Millot further comprises a processor (col. 6, ln. 17-18). Thus, the monitor of Millot is capable of performing a calculation to convert the conductivity to resistance. It would have been 
	Regarding claim 23, as discussed above with respect to claim 22, Millot can be modified such that the method comprises measuring one or more resistances. Therefore, the modified method of Millot (fig. 1-4) comprises measuring, between the plurality of electrodes, one or more resistances comprises: measuring each of the one or more resistances in one or more sensing zones including a first sensing zone (characterized by series of electrodes 18) and a second sensing zone (characterized by series of electrodes 17), wherein a first resistance of the one or more resistances is measured for the first sensing zone and a second resistance of the one or more resistances is measured for the second sensing zone (col. 2, ln. 53-56, col. 4, ln. 2-16), the first resistance is measured between two of the plurality of electrodes being exposed by some of the plurality of sensor point openings in the first sensing zone (see fig. 2-3, first sensing zone comprises series of electrodes 18), the second resistance is measured between two of the plurality of electrodes being exposed by some of the plurality of sensor point openings in the second sensing zone (see fig. 2-3, second sensing zone comprises series of electrodes 17). 
claim 24, as discussed above with respect to claim 22, Millot can be modified such that the method comprises measuring one or more resistances. Millot further discloses (fig. 1-4) wherein detecting the indication of the leakage of output comprises: determining the indication of the leakage of output is present when one or more of the one or more conductivities measured is greater or equal to one of one or more threshold resistances (col. 2, ln. 37-46). As discussed above with respect to claim 22, conductivity and resistance are inversely proportional thus, the modified method of Millot that measures one or more resistances can further be modified such that leakage of output is determined when one or more of the one or more resistances measured is smaller or equal to one or more threshold resistances. 
	Regarding claim 25, Millot discloses (fig. 1-4) generating a leakage signal with the monitor device when the indication of leakage of output has been detected (col. 2, ln. 65-67).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Millot, as applied to claim 1 above, in view of Thirstrup et al. (Pub. No.: US 2010/0030167 A1).
	Regarding claim 12, Millot fails to disclose wherein the plurality of electrodes comprises one of silver and carbon. 
	Thirstrup teaches (fig. 1a, 4a) a medical system (bandage 1) configured to detect indication of a leakage of output between a base plate of the medical system and a surface of a subject (abstract) and thus in the same field of endeavor comprising a plurality of electrodes (two ring electrodes 42, 43), wherein the plurality of electrodes 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he plurality of electrodes of Millot such that they comprise one of silver and carbon, as taught by Thirstrup, as silver and carbon are suitable materials for forming electrodes (Thirstrup ¶ 0025, ln. 1-7). 
	Regarding claim 19, Millot fails to disclose wherein the electrode assembly further comprises a support layer coupled to the plurality of electrodes.  
	Thirstrup teaches (fig. 4b) a medical system (bandage 1) configured to detect indication of a leakage of output between a base plate of the medical system and a surface of a subject (abstract) and thus in the same field of endeavor comprising an electrode assembly (two ring electrodes 42, 43), wherein the electrode assembly further comprises a support layer (foil 41) coupled to the plurality of electrodes (see fig. 4b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Millot such that the plurality of electrodes are coupled to a support layer, as taught by Thirstrup, in order to prevent liquid from getting into physical contact with and short-circuiting the electrodes (Thirstrup ¶ 0100, ln. 2-5).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Millot, as applied to claim 1 above, in view of Buus (Pub. No.: US 2013/0138065 A1).
	Regarding claim 13, Millot fails to disclose wherein the base plate is at least one of bendable, flexible, twistable, and stretchable.  
	Buus teaches (fig. 1) a base plate (adhesive wafer 1) in the same field of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base plate of Millot such that it is at least one of bendable, flexible, twistable and stretchable, as suggested by Buus, in order to provide a base plate that follows the movement of the skin whereon it is adhered (Buus ¶ 0027, ln. 3-6). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Millot, as applied to claim 1 above, in view of Stroebech et al. (Pub. No.: US 2011/0034890 A1).
	Regarding claim 20, Millot fails to disclose wherein the first adhesive layer comprises a hydrocolloid and a polymer matrix. 
	Stroebech teaches a base plate (abstract) in the same field of endeavor comprising an adhesive layer comprising a hydrocolloid and a polymer matrix (¶ 0020, ln. 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Millot such that it comprises a hydrocolloid and a polymer matrix, as taught by Stroebech, as such compositions exhibit cohesive properties (Stroebech ¶ 0020, ln. 1-3).

	Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 recites “a release liner having a plurality of protrusions configured to extend into the first plurality of openings of the first adhesive layer.” The closest prior art is Mikami (US Pat. No.: 6,524,675 B1) which discloses a release liner for an adhesive comprising protrusions that extend into openings of an adhesive layer (see fig. 1, 8, col. 8, ln. 62-65) and Sakurai (Pub. No.: US 2018/0171183 A1) which discloses a release liner comprising protrusions (abstract). However, Millot fails to disclose a plurality of openings of the first adhesive layer on the proximal surface of the adhesive layer of which the release liner would be attached. Further, the invention of Millot prevents contact between the electrodes and the skin (col. 1, ln. 52-60). Thus, there is no reason for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the base plate of Millot with the release liner of either Mikami or Sakurai. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seres et al. (Pub. No.: US 2019/0133810 A1) discloses a medical system comprising a base plate configured to detect leakage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781